NONPRECEDENTIAL DISPOSITION
                           To be cited only in accordance with
                                    Fed. R. App. P. 32.1



              United States Court of Appeals
                                   For the Seventh Circuit
                                   Chicago, Illinois 60604

                                  Submitted March 8, 2011*
                                   Decided March 8, 2011

                                           Before

                          RICHARD A. POSNER, Circuit Judge

                          TERENCE T. EVANS, Circuit Judge

                          JOHN DANIEL TINDER, Circuit Judge

No. 10‐2843

YASER DAKHLALLAH,                                Petition for Review of an Order of the Board
     Petitioner,                                 of Immigration Appeals.

       v.                                        No. A078 867 018

ERIC H. HOLDER, JR.,
Attorney General of the United States,
      Respondent.

                                         O R D E R

      Yaser Dakhlallah, a native and citizen of Syria, petitions for review of an order of the
Board of Immigration Appeals denying his motion to reopen removal proceedings. The
Board did not abuse its discretion in denying the motion, so we deny the petition.




       *
        After examining the briefs and record, we have concluded that oral argument is
unnecessary. Thus, the appeal is submitted on the briefs and record. See FED. R. APP. P.
34(a)(2)(C).
No. 10‐2843                                                                                Page 2

        Dakhlallah entered the United States on a student visa in 2004. He failed to maintain
his student status during the 2005‐06 academic year, and the Department of Homeland
Security commenced removal proceedings against him. Dakhlallah then applied to adjust his
status based on his marriage in May 2006 to a United States citizen. But he and his wife later
divorced, and she withdrew the I‐130 petition (for an alien relative) that she had filed on his
behalf. At a subsequent hearing, Dakhlallah suggested that he might file an I‐360 petition (to
classify him as a battered or abused spouse of a United States citizen), and the IJ told him
that any such application would require him to be fingerprinted before the next hearing. By
the time of that hearing, however, Dakhlallah had neither filed the I‐360 petition nor had his
fingerprints taken, so the IJ deemed all his applications abandoned and ordered him
removed to Syria—his designated country of removal.

       Dakhlallah appealed the IJ’s decision to the Board, claiming that the IJ was biased
against him because of his ethnicity, and he moved to remand, seeking the opportunity to
adjust his status based on his marriage to another United States citizen. The Board dismissed
Dakhlallah’s appeal and denied his motion, finding that Dakhlallah’s contention of bias was
“baseless” and supported by “nothing in the record” and that he failed to show that his
second marriage was bona fide.

       Within two months of the Board’s decision, Dakhlallah moved to reopen his case
claiming that he had new and previously unavailable evidence that he could not safely
return to Syria. He gave the Board his own affidavit stating that he had been questioned and
threatened by the Syrian secret service on his last visit to Syria in the 1990s; he also supplied
written statements from an aunt and uncle asserting that his family fled Syria in the 1980s
because of the government’s hostility to his father’s political activities. He didn’t present this
evidence earlier, he said, because he thought he could return to Saudi Arabia, where he had
lived most of his life, only to learn recently that he lacked residency rights there. 

       The Board denied Dakhlallah’s motion to reopen because the motion relied on
evidence of events that occurred in the 1990s, and Dakhlallah failed to show “that he was
unable to present evidence of those events at his last hearing.” The record of the earlier
proceeding, the Board also noted, did not reflect that Dakhlallah expressed any fear of
returning to Syria. Finally, Dakhlallah’s misapprehension over his legal status in Saudi
Arabia did not excuse his failure to sustain his burden of showing eligibility for reopening.

       Dakhlallah’s petition focuses mostly on the merits of the Board’s underlying decision,
and he recounts his experiences living in Syria and Saudi Arabia, the legal status of family
members (he says that his father, mother, and brother are now all permanent residents in the
United States), and his tumultuous first marriage. He reasserts that the IJ was biased against
No. 10‐2843                                                                                Page 3

him because of his ethnicity and contends that his new affidavits demonstrate the future
harm that awaits him in Syria should he be removed.

        But Dakhlallah filed his petition more than six months after the Board denied his
appeal of the removal order, so it is too late for him to challenge that decision, see 8 U.S.C.
§ 1252(b)(1), and we are limited to reviewing the denial of his motion to reopen, see Victor v.
Holder, 616 F.3d 705, 708 (7th Cir. 2010). We agree with the Board that Dakhlallah failed to
support the motion with evidence that was not available and could not have been presented
at his earlier hearings. See 8 C.F.R. § 1003.2(c)(1); Joseph v. Holder, 579 F.3d 827, 833‐34 (7th
Cir. 2009). Because he mounts no challenge to this ruling, the petition for review is 

                                                                                        DENIED.